Citation Nr: 1701586	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  07-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability or service aggravation for spina bifida occulta at S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981 in the United States Army, with subsequent National Guard and Reserve service until January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2008, the Board denied the claim.  The Veteran appealed the Board's decision on the claims for the left shoulder disability and diverticulitis to the United States Court of Appeals for Veterans Claims (Court). 

In February 2010, the Court issued a Memorandum Decision vacating the September 2008 Board decision and remanding the matter to the Board.

In September 2010, the Board remanded the appeal for further development.

In April 2014, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In August 2014, the Board remanded the appeal for further development.

In August 2015, the Board again denied the claim.  The Veteran appealed the Board's decision to the Court.

In August 2016, the Court issued a Memorandum Decision vacating the August 2015 Board decision and remanding the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 Memorandum Decision, the Court determined the Board had not substantially complied with its February 2010 Memorandum Decision, or with its own September 2010 or August 2014 remands, in that sufficient efforts had not been undertaken to verify the Veteran's in-service motor vehicle accident (MVA).

Subsequently, in October 2016, the Veteran submitted a copy of the Army Safety Accident Report from the Commander of the U.S. Army Combat Readiness Center, corroborating the occurrence of an April 1978 MVA as contended, and containing details of the accident.  Accompanying the report, the Veteran submitted a statement declining to waive his right for initial RO review of the evidence, and requesting the Board to remand the case to the RO.  The Board will remand the case accordingly.

On remand, in light of the Court's August 2016 findings and the newly submitted Army Safety Accident Report, the RO should attempt to obtain any other documentation surrounding the accident, to specifically include information on any injuries sustained by the Veteran.

An updated VA examination should be afforded given the verified in-service MVA.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any further civilian or military records associated with the Veteran's corroborated motor vehicle accident in April 1978 (see Army Safety Accident Report obtained from the Commander of the U.S. Army Combat Readiness Center) that may contain information regarding the injuries sustained.  

Document in the claims file all attempts to obtain these records, and the responses to such requests.  If reasonable efforts to obtain treatment records are unsuccessful, notify the Veteran what records were sought and the outcome of the search.  Inform the Veteran that he may obtain or submit any evidence regarding the injuries sustained, and/or evidence supporting a connection between the MVA or other events in service and his current back disability.

2.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his back disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must provide the following opinions:

(A.)  Whether the preexisting congenital spina bifida occulta, S1, worsened in severity during service.  If so, was the increase in severity consistent with the natural progression of the disease or did the increase represent a permanent worsening, or "aggravation," of the disease beyond its natural progression? 

(B.)  Whether it is as least as likely as not (a 50 percent probability or greater) that any current back disorder other than spina bifida occulta, S1, began during active service or is related to any incident of service.  In rendering this opinion, the examiner must address the Army Safety Accident Report from the Commander of the U.S. Army Combat Readiness Center, verifying the occurrence of an April 1978 motor vehicle accident.  The examiner must additionally consider the Veteran's lay contentions of in-service symptoms of back problems following this accident.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




